Citation Nr: 0619144	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.

2.  Entitlement to service connection for joint and muscle 
pain, to include as manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1992, with service in the Southwest Asia theater of 
operations from December 1990 to June 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The case was previously before the Board in June 2004, where 
the above issues were remanded for further development.  The 
case has now been returned to the Board for disposition.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  With resolution of reasonable doubt, the evidence 
establishes that the veteran's headaches are caused by his 
service-connected post traumatic stress disorder (PTSD).

3.  The veteran's muscle and joint complaints are the result 
of diagnosed patellofemoral syndrome and degenerative 
cervical disc disease.  

4.  Patellofemoral syndrome and degenerative cervical disc 
disease were not shown in or caused by active service. 


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Entitlement to service connection for muscle and joint 
pains has not been established.  38 U.S.C.A. § 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in July 2004 and February 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for muscle and joint pains, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions; 
service medical and personnel records; VA medical records; 
private medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims service connection for headaches and 
multiple joint and muscle pain, to include as being due to an 
undiagnosed illness.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Headaches 

Service medical records due note the veteran being see in 
April 1989 for complaints of daily, day-long headaches, of 
three to four week's duration.  Probable tension headaches 
were diagnosed.
 
The veteran presented for a March 2005 VA examination wherein 
the examiner concluded that the veteran suffered from either 
a stress induced tension headache or stress induced migraine 
headache, or probably some of both.  He indicated that the 
veteran's headaches may well be a consequence of his PTSD.  
In this regard, the RO granted the veteran's claim for 
service connection for PTSD in a June 2003 rating decision.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.

Given the fact that the March 2005 VA examiner diagnosed 
stress induced headaches, and opined as to a relationship 
between that disorder and stress from PTSD, this is an 
appropriate case in which to invoke VA's doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that he is entitled to a grant of service connection for his 
headaches, as secondary to his service-connected PTSD. 


Multiple Muscle and Joint Pains

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifested during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (2005).

The veteran contends that he suffers from muscle and joint 
pains as a result of his service in the Persian Gulf War. 

Service medical records reveal acute complaints for body 
aches in June 1983 which were diagnosed as malaise and 
myalgias or muscle pain.  In November 1988 the veteran was 
diagnosed with a muscle sprain in his right leg after he 
pushed a car down a hill.  Right shoulder complaints in 
September 1990 were diagnosed as a strained muscle.  On 
October 2, and October 10, 1990, the veteran presented with 
complaints of pain to the back of his right leg.  The veteran 
described the pain as a dull throbbing pain covering the 
entire lower right leg.  The examiner diagnosed the veteran's 
symptoms as muscle strain.  All of these symptoms were acute, 
with no chronic disability being noted or subsequently 
treated.  

Post-service VA outpatient treatment records dating from 
March 1998 to February 2005 reveal persistent complaints of 
musculoskeletal pain, primarily in the legs, cervical and 
trapezius muscles, and shoulders.  Diagnoses noted in the 
treatment records include myalgia of unknown etiology in 
March 1998, and a current diagnosis of bilateral 
patellofemoral syndrome.  

A VA examination was conducted in March 2005 to determine 
whether the veteran, in fact, suffered from joint symptoms 
associated with an undiagnosed illness.  The veteran 
presented with complaints of left knee pain and of cervical 
spine pain with radiation into the upper back and trapezius 
musculature and shoulders.  The veteran indicated that his 
left knee pain was under the patella and that it would 
"pop" with extension.  He reported that there was 
stiffness, fatigue, and lack of endurance.  He stated that 
there was no weakness, swelling, heat, redness, instability, 
or locking.  

In terms of the veteran's spine, during his March 2005 VA 
examination, he complained of neck, shoulder, and upper back 
pain which transmitted into the trapezius musculature, 
bilaterally.  He indicated that he had chronic and constant 
pain which he is always aware of.  He also complained of 
stiffness in the neck, fatigue, and lack of endurance.  
Physical examination revealed that the veteran's cervical 
spine was tender, with moderate paravertebral muscle spasm of 
the trapezius muscles bilaterally.  

Following X-ray examination of the knee and cervical spine, 
the examiner rendered final diagnoses of patellofemoral 
syndrome and degenerative cervical disc disease.  

Here, the evidence shows the veteran's muscle and joint 
complaints are the result of diagnosed disorders.  While the 
veteran has contended that his multiple muscle and joint 
complaints are the result of an undiagnosed illness arising 
from his military service in the Gulf War, his assertions are 
not probative of the etiology of his present disorders.  See 
Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 
525 U.S. 962 (1998) (when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion); see also Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In light of the diagnoses rendered for his 
musculoskeletal complaints, entitlement to service connection 
on a presumptive basis as an undiagnosed illness is not 
warranted.  38 C.F.R. § 3.317. 

Moreover, there is no competent medical evidence linking his 
patellofemoral syndrome or cervical disc disease to his 
active service.  Service medical records are negative for any 
knee or neck injury, and the muscle strains in service were 
acute and transitory.  Nor is there evidence of 
osteoarthritis within one year following discharge from 
service.  Thus, there is no basis upon which service 
connection on a direct basis or as a presumptive chronic 
condition can be established.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for joint and muscle pain, 
to include as manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied. 


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


